ACCEPTED
                                                                                           03-15-00229-CV
                                                                                                   6067014
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      7/14/2015 5:13:38 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                          COURT OF APPEALS
                       THIRD DISTRICT OF TEXAS
                            AUSTIN, TEXAS                FILED IN
                                                   3rd COURT OF APPEALS
___________________________________________________________________
                                                       AUSTIN, TEXAS
                                                                 7/14/2015 5:13:38 PM
                         NO. 03-15-00229-CV                        JEFFREY D. KYLE
                                                                         Clerk
___________________________________________________________________

                     AZIZ SHAKARZAHI and ILIA SHAKARZAHI,

                                       Appellants,

                                         vs.

RAYMOND MALOOLY; ALAN MALOOLY; MALOOLY CORPORATION; PEBBLE HILLS
   PLAZA, LTD.; ASLM, LTD.; ASLM II, LTD.; JANUARY 2K, LTD.; and FEDERAL
                       ACCEPTANCE CORPORATION,

                               Appellees.
___________________________________________________________________

         NOTICE OF DESIGNATION OF LEAD COUNSEL OF APPELLEES
___________________________________________________________________

      Pursuant to Tex. R. App. P. 6.1, Appellees Raymond Malooly; Alan Malooly;

Malooly Corporation; Pebble Hills Plaza, Ltd.; ASLM, Ltd.; ASLM II, Ltd.; January

2K, Ltd.; and Federal Acceptance Corporation hereby designate S. Anthony Safi as

their lead appellate counsel.   David M. Mirazo will remain as an attorney of

record, but Mr. Safi shall serve as lead appellate counsel.   Mr. Safi's contact

information is as follows:
      S. Anthony Safi
      State Bar No. 17516800
      safi@mgmsg.com
      Mounce, Green, Myers, Safi, Paxson & Galatzan
      A Professional Corporation
      P. O. Box 1977
      El Paso, Texas 79999-1977
      Street Address: 100 N. Stanton, Suite 1000 (79901)
      Tel. No. (915) 532-2000
      Fax No. (915) 541-1548

      Mr. Safi will assume the role as Lead Counsel for Appellees; notice is

provided to opposing counsel as per Tex. R. App. P. 6.1(c).




                                         2
                                        Respectfully submitted,
                                        S. Anthony Safi
                                        State Bar No. 17516800
                                        David M. Mirazo
                                        State Bar No. 24044610
                                        Merwan N. Bhatti
                                        State Bar No. 24064896
                                        MOUNCE, GREEN, MYERS, SAFI,
                                        PAXSON & GALATZAN
                                        A Professional Corporation
                                        P. O. Box 1977
                                        El Paso, Texas 79999-1977
                                        (915) 532-2000
                                        Fax No. (915) 541-1548

                                        By:    ___/s/ S. Anthony Safi______
                                               S. Anthony Safi

                                        By:    ___/s/ David M. Mirazo______
                                               David M. Mirazo

                                        Attorneys for Appellees

                              CERTIFICATE OF SERVICE

       I hereby certify that on the 14th day of July, 2015, I electronically filed the
foregoing notice of designation of lead counsel with the Clerk of the Court using
the e-filing system service provider, which will serve a copy of same on Norberto
Flores, Flores Law Firm, P. O. Box 342192, Austin, Texas 78734-0037
(ntexaslaw@outlook.com).


                                        ___/s/ S. Anthony Safi____________
                                        S. Anthony Safi
1217108/SAS/14174-113


                                           3